        Case: 3:16-cv-00826-jdp Document #: 161 Filed: 09/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

SEAN TATE,

        Plaintiff,
                                                      Case No. 16-cv-826-jdp
   v.

JON LITSCHER, RANDALL HEPP, CHRIS
KRUEGER, JOHN MAGGIONCALDA,
STAN BETHKE, JOHN & JANE DOES
1-10, JAMES L. LABELLE, TERRY KISER,
GEORGE COOPER, ANA BOATWRIGHT,
W. BLENSHAW, and KEVIN CARR,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             9/10/2021
        Peter Oppeneer, Clerk of Court                        Date
